


110 HR 7185 IH: To amend titles 23 and 49, United States Code, to repeal

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7185
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Ms. Foxx introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 23 and 49, United States Code, to repeal
		  wage requirements applicable to laborers and mechanics employed on Federal-aid
		  highway and public transportation construction projects.
	
	
		1.Prevailing rate of wage
			 requirements
			(a)RepealsThe following provisions are
			 repealed:
				(1)Section 113 of
			 title 23, United States Code (and the item relating to such section in the
			 analysis for chapter 1 of such title).
				(2)Section 5333(a) of
			 title 49, United States Code.
				(b)Applicability
				(1)Effective
			 dateSubject to paragraph
			 (2), the amendments made by this section shall take effect on the 31st day
			 following the date of enactment of this Act.
				(2)Existing
			 contractsThe amendments made by this section shall not affect
			 any contract in existence on the date of enactment of this Act or made pursuant
			 to an invitation for bids outstanding on such date of enactment.
				
